DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s response to election field on 07/12/2021. Claims 13-17 and 30 were not elected. Claims 1-30 are currently pending and Claims 1-12 and 18-29 have been examined.
Applicant's election with traverse of news feed generation related to cryptocurrency types found in a digital wallet in the reply filed on 07/12/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has mischaracterized Group II as being drawn to "valuing cryptocurrencies stored in a user's wallet" (Office Action, p. 2). In fact, none of the claims in Group II expressly mention "valuing cryptocurrencies". 
Rather, the claims refer to "determin[ing] cryptocurrency types" in a digital wallet, and in the case of claim 15, the "relative value" of these types. This is entirely consistent with the claims of Group I, which use the "cryptocurrency types" from the digital wallet to select tagged items of content for a customized news feed. 
This is not found persuasive because the claims repeatedly use the term cryptocurrency types and that the purpose of the invention is to get an updated feed as to the values of those various forms of cryptocurrencies so that a buyer can make an informed decision. Such terms as ‘rates’ reinforce this interpretation.  
Therefore, the requirement is still deemed proper and is therefore made FINAL.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 18-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-12 are directed to a Device and claims 18-29 are directed to a Method. Therefore, claims 1-12 and 18-29 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context,
how it shows the presence of an abstract idea when the computer implementation is removed:
Claim 1 recites: 
	An aggregator server for facilitating automatic customized web feed generation, the server having a processor, a communication subsystem and a memory each in communication with the processor, the memory storing instructions, which when executed by the processor, configure the aggregator server to: 
	receive web feeds of items of content from a plurality of web feed sources and web sites; 
	automatically scan the content of each item within the web feeds and tag each item in accordance with a relation in the content to one or more pre-defined cryptocurrency types; 
	automatically receive from a computing device a request for web feed information associated with a listing of cryptocurrency types, 
	the listing determined from cryptocurrency assets managed by the computing device in an account in a digital wallet application in association with a user of the computing device; 
	automatically define a custom web feed to comprise items selected from each item as tagged and responsive to the listing of cryptocurrency types; and 
	automatically communicate the custom web feed to the computing device in response to the request for display thereon.	

	If a claim limitation, under its broadest reasonable interpretation, covers performance of a ‘mental process’ grouping of abstract ideas. For example, the disclosure establishes the context of a user monitoring and keep track of a plurality of new information posted on web pages of a particular website rather than having to explicitly visit the website and then publishing this data to a group of interested parties (See Paragraphs [0004-0005] of the disclosure for good examples of this). Such as the ‘ticker tape’ method of monitoring stocks and bonds. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the scanning, receiving, defining, and communicating aspects of certain methods of a mental process.
The claims appear to recite an abstract idea within the grouping of abstract ideas that covers ‘a mental process’ including concept performed in the human mind (observation, evaluation, judgement, and opinion). Therefore, we proceed to Step 2A-2 of the analysis.
Independent Claim 18 recites similar features in system form, and therefore will be considered under the same rationale.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. web feed, communication systems, cryptocurrency, computing device, digital wallet, display, processor, and server) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
	Nothing in the specification shows that what is described in claim 1 (Device) and claim 18 (Method) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claims appear to be directed to one of the grouping of abstract ideas. Therefore, we proceed to Step 2B of the analysis.
Independent claim 18 recite similar features in system form, and therefore are considered under the same rationale.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 

Independent Claim 18 recites similar features in system form, and therefore will be considered under the same rationale. 

Dependent claim analysis:
	Dependent claims 2 and 19 further recite “receiving web feeds further comprises aggregating the web feeds into a single merged feed thereby to scan and parse the items of content for subsequent tagging within the single merged feed.” This limitation merely describes the content used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 19 are patent ineligible.
	Dependent claims 3 and 20 further recite “i the items of content comprise web content including at least one of: text; images; audio; and animations.” This limitation merely describes the content used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in 
	Dependent claims 4 and 21 further recite “the web feeds comprise news feeds” This limitation merely describes the content used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 4 and 21 are patent ineligible.
	Dependent claims 5 and 22 further recite “a format of the web feeds is defined in accordance with at least one of: RSS, Atom, JSON, and raw XML format.” This limitation merely describes the format of the content used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 22 are patent ineligible.
	Dependent claims 6 and 23 further recite “select items in the custom web feed for subsequent communication further proportional to respective amounts of cryptocurrency assets managed by the computing device for the user.”  This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6 and 23 are patent ineligible.
	Dependent claims 7 and 24 further recite “items in the custom feed are further ordered in response to a ranking of the respective cryptocurrency types according to a value of each particular cryptocurrency to a total value of the cryptocurrency assets in the listing.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional 
	Dependent claims 8 and 25 further recite “subsequent to providing the custom web feed and upon receiving an input from the computing device indicating a measure of previously viewing or clicking on particular web entries in the custom web feed relating to a first cryptocurrency asset held by the user; updating the content of the custom web feed, for subsequent output, to include subsequent web entries relating to the first cryptocurrency asset in proportion to the measure for previously viewing or clicking on particular web entries for the first cryptocurrency.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 8 and 25 are patent ineligible.
	Dependent claims 9 and 26 further recite “i subsequent to communicating the custom web feed and upon receiving an input from the computing device indicating additional topics of interest for the custom web feed; updating the content of the custom web feed, for subsequent output, to include subsequent web entries relating to the additional topics of interest in addition to the custom web feed containing web articles relating to the listing of cryptocurrency assets currently held by the user of the computing device.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 9 and 26 are patent ineligible.
	Dependent claims 10 and 27 further recite “the additional topics of interest are provided on a user interface of the computing device in the form of one or more first cryptocurrency types not provided in the listing of cryptocurrency assets.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract 
	Dependent claims 11 and 28 further recite “determining the scanned content comprises video content or audio content; automatically generating a transcript of the video content or the audio content and, said step of tagging further comprises: tagging each item to a corresponding at least one cryptocurrency identifier based on content in the transcript indicating a degree of relevance to the at least one cryptocurrency identifier.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 11 and 28 are patent ineligible.
	Dependent claims 12 and 29 further recite “automatically generating a transcript of the video content comprises extracting closed captions associated with the video content.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 12 and 29 are patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-12 and 18-29 are patent ineligible.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-7 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Koh (US20130204765) and further in view of Hasan (US20170214701).

Regarding claim 1, Koh teaches: An aggregator server for facilitating automatic customized web feed generation, the server having a processor, a communication subsystem and 
	receive web feeds (e.g. trading data) of items of content from a plurality of web feed sources and web sites; (Fig. 2, [0059] The flow of trading data between the investor 206, the plurality of brokers 204a/b/c, the Order Feed Handler 210, the plurality of National Exchange Order Managers 212a/b/c/d, the matching module 214 and the platform 220 is illustrated by solid arrows).
	automatically scan (e.g. monitor) the content of each item (e.g. items described in trading data) within the web feeds and tag each item (e.g. unique reference) in accordance with a relation in the content to one or more pre-defined [crypto] currency types; ([0052] The FX netting eBlotter 218 (associated with the plurality of FX banks 208a/n) can (i) allow the plurality of FX banks 208a/n to configure the FX netting eBlotter 218 for FX trade aggregation and notification via a graphical user interface (GUI); (ii) allow the plurality of FX banks 208a/n to monitor trades, positions, profit/loss, etc; and (iii) construct a unique referencing code to facilitate quick cross referencing between the National Exchange 202, the plurality of FX banks' 208a/n FX rates and the plurality of brokers 204a/b/c. The logic of the eBlotter 218 can be implemented to comprise a plurality of databases representing "buckets", wherein each "bucket" is associated with a different FCY (e.g.: USD, JPY, HKD) and configured to hold a certain amount of its currency for each liquidity provider.
	automatically receive from a computing device a request for web feed information associated with a listing of [crypto] currency types, (Fig. 4, [0077] During a "Request Best Available FX Price" process 426, the Order Manager 412 requests the best FX price from a FX Pricing Engine 414. The FX Pricing Engine 414 can receive streaming FX bid/offer rates from a plurality of FX banks and can also construct the best bid/offer rates in its memory and maintain a real time snapshot of the liquidity level of each of the plurality of FX banks.)
	the listing determined from [crypto] currency assets managed by the computing device in an account in a digital wallet application in association with a user of the computing device; ([0229] There is a considerable cost for Listed Companies in performing multiple secondary listings in order to allow different geographical or temporal investors to trade in their securities. However, embodiments of the present invention reduce the need and cost of dual listing on different Exchanges by Listed Companies.)
	Examiner notes that the phrase “the listing determined from cryptocurrency assets managed by the computing device in an account in a digital wallet application in association with a user of the computing device” is non-functional descriptive material as it only describes, at least in part, the basis for the determining, however, the basis for the determining is not used to perform any of the recited method steps (i.e. the receiving step), however, applicant is not positively reciting a step where the “crypto currency assets managed by the computing device in an account in a digital wallet application in association with a user of the computing device”  is utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	automatically define a custom web feed (e.g. the feed defined by the Rule-Based Automated Threshold System) to comprise items (e.g. items described by the trading data) selected from each item as tagged and responsive to the listing of [crypto] currency types (e.g. FX transaction); and ([0095] FIG. 10 is a flowchart, designated generally as reference numeral 1000, illustrating the workflow in a foreign stock investment trade using the Rule-Based Automated Threshold System (RATS) system, according to an embodiment of the present invention. At step 1002, a "BUY" or "SELL" order is filled and the details of the transaction are stored in the RATS cache ("bucket"). At step 1004, the corresponding FX transaction is sent to a pricing engine from the RATS system to manage liquidity. At step 1006, 
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that Foreign Exchange (FX) constantly streams and updates data through the FX engines and the Rule-Based Automated Threshold System (RATS) system. The items contained in the FX transaction are fed to the RATS system that automatically defines custom web feeds base on the FX inputs.
	automatically communicate the custom web feed  (e.g. sent through the defined RATS) to the computing device in response to the request for display thereon (Fig. 10 and 11 (DISPLAY), ([0095] At step 1004, the corresponding FX transaction is sent to a pricing engine from the RATS system to manage liquidity. At step 1006, the Liquidity Provider's defined RATS logic is obtained and stored in the RATS system. At step 1008, the Liquidity Provider's stipulated threshold and logic is checked and once the threshold is breached, the cache is flushed and a ticket/notification is sent to the Liquidity Provider to inform them on the position for settlement (step 1010). At step 1012, the FX transaction is saved. If the threshold is not breached, the system continues to monitor the Liquidity Provider's FX position in relation to the threshold.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that Foreign Exchange (FX) constantly streams and updates data through the FX engines and the Rule-Based Automated Threshold System (RATS) system based on the requests of the user. The items contained in the FX transaction are fed to the RATS system that automatically defines custom web feeds base on the FX inputs.

Koh does not explicitly teach ‘cryptocurrency’, however, Hasan teaches at least cryptocurrency. ([0360] FIG. 183 shows Cryptographic Digital Economic Exchange (CDEE) 1056 with a variety of Economic Personalities 1058, 1060, 1062 and 1064 managed by the Graphical User Interface (GUI) under the UBEC Platform Interface (UPI). Personality B 1060 consumes as many resources as possible as long as the profit margin is greater than X. (excess work units can be traded for alternate currencies such as cryptocurrency, fiat currency, precious metals etc.). Personality B is ideal for a node that has been set up specifically to contribute to the infrastructure of the BCHAIN network for profit motives. Personality C 1062 pays for work units via a traded currency (cryptocurrency, fiat currency, precious metals etc.) so that content can be consumed while spending less node resources.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foreign currency trade system of Koh to include the crypto or virtual currency of Hasan to provide a fast and safe way to buy and sell cryptocurrencies ahead of the competition. As Hasan states: [0243] FIG. 27 shows intelligent information management, viewing and control. Aggregation 152 uses generic level criteria to filter out unimportant and redundant information, whilst merging and tagging streams of information from multiple platforms. Configuration & Deployment Service 153 is an interface for deploying new enterprise assets (computers, laptops, mobile phones) with the correct security configuration and connectivity setup. Every type of data is either correlated to a threat (which adds verbosity) or is removed. Correlations are made inter-platform to mature the security analysis.
	In regards to claim 18, method claim 18 corresponds generally to system claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.


Regarding claim 2, Hasan teaches: The aggregator server of claim 1, wherein receiving web feeds further comprises 
	aggregating the web feeds into a single merged feed thereby to scan and parse the items of content for subsequent tagging within the single merged feed ([0018] wherein the I.sup.2CM comprises: i) Aggregation, which uses generic level criteria to filter out unimportant and redundant information, and merges and tags streams of information from multiple platforms).
	Examiner notes that the portion of the limitation which recites “thereby to scan and parse the items of content for subsequent tagging within the single merged feed”, found in the aggregating step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foreign currency trade system of Koh to include the crypto or virtual currency of Hasan to provide a fast and safe way to buy and sell cryptocurrencies ahead of the competition by obtaining a constant source of data feeds. As Hasan states: [0243] FIG. 27 shows intelligent information management, viewing and control. Aggregation 152 uses generic level criteria to filter out unimportant and redundant information, whilst merging and tagging streams of information from multiple platforms. Configuration & Deployment Service 153 is an interface for deploying new enterprise assets (computers, laptops, mobile phones) with the correct security configuration and connectivity setup. Every type of data is either correlated to a threat (which adds verbosity) or is removed. Correlations are made inter-platform to mature the security analysis.

Regarding claim 3, Hasan teaches: The aggregator server of claim 1, wherein the items of content comprise 
	web content including at least one of: text; images; audio; and animations ([0316] Such a module IR 8128 accesses relevant sources to obtain specifically defined information. Such information is defined according to concept type. Such source are indicated as Public News Source 857C (Public news articles i.e. Reuters, New York Times, Washington Post etc.), Public Data Archives 8570 (Information aggregation collections i.e. Wikipedia, Quora etc.), and Social Media 857E (i.e. Facebook, Twitter feeds, etc.). The data provided by such information sources are received and parsed at Information Aggregator (IA) 8218 according to what concept definition requested them.
	Examiner notes that the portion of the limitation which recites the items of content, for subsequent tagging, comprise “at least one of: text; images; audio; and animations”, found in the aggregating step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foreign currency trade system of Koh to include the crypto or virtual currency of Hasan to provide a fast and safe way to buy and sell cryptocurrencies ahead of the competition by obtaining a constant source of data feeds. As Hasan states: [0243] FIG. 27 shows intelligent information management, viewing and control. Aggregation 152 uses generic level criteria to filter out unimportant and redundant information, whilst merging and tagging streams of 
	In regards to claim 20, method claim 20 corresponds generally to system claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Hasan teaches: The aggregator server of claim 1, wherein 
	the web feeds comprise news feeds ([0316] Such a module IR 8128 accesses relevant sources to obtain specifically defined information. Such information is defined according to concept type. Such source are indicated as Public News Source 857C (Public news articles i.e. Reuters, New York Times, Washington Post etc.), Public Data Archives 8570 (Information aggregation collections i.e. Wikipedia, Quora etc.), and Social Media 857E (i.e. Facebook, Twitter feeds, etc.). The data provided by such information sources are received and parsed at Information Aggregator (IA) 8218 according to what concept definition requested them.
Examiner notes that the portion of the limitation that includes the phrase “the web feeds comprise news feeds” is non-functional descriptive material as it only describes, at least in part, the basis for the content of the web feed, however, the basis for the content of the web feed is not used to perform any of the recited method steps (i.e. aggregating). Applicant is not positively reciting a step where the ‘news feeds’ are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	In regards to claim 21, method claim 21 corresponds generally to system claim 4, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Hasan teaches: The aggregator server of claim 1, wherein, 
	a format of the web feeds is defined in accordance with at least one of: RSS, Atom, JSON, and raw XML format ([0296] Such formats do not need to be proprietary and exclusive to CTMP, such as JSON and XML etc. Variable Holdout 684 is where processing variables are held categorically 674 so that they can be submitted as a final and unified output all at once 685.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foreign currency trade system of Koh to include the crypto or virtual currency of Hasan to provide a fast and safe way to buy and sell cryptocurrencies ahead of the competition by obtaining a constant source of data feeds. As Hasan states: [0243] FIG. 27 shows intelligent information management, viewing and control. Aggregation 152 uses generic level criteria to filter out unimportant and redundant information, whilst merging and tagging streams of 
	In regards to claim 22, method claim 22 corresponds generally to system claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 6, Koh teaches: The aggregator server of claim 1 further comprising the processor configuring the aggregator server to: 
	select items in the custom web feed for subsequent communication further proportional to respective amounts of [crypto] currency assets managed by the computing device for the user ([0048] At step 109, the FX Liquidity Provider (LP) 108 streams real-time executable FX rates to the Exchange 102, for instance, via the industry standard Financial Information eXchange (FIX) protocol. In both cases, a particular bid/offer rate is accompanied by a fixed amount of currency for which the bid/offer rate applies. For instance, a FX banks guarantees a USD-SGD bid/offer rate of 1.395/1.405 for USD 1 million. The plurality of bid/offer rates from each of the FX LPs are compiled and the best bid/offer rate is determined. In both schemes, when an updated bid/offer rate is provided, a new best bid/offer rate may be determined.)
	In regards to claim 23, method claim 23 corresponds generally to system claim 6, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 7, Koh teaches: The aggregator server of claim 1, wherein items in the custom feed are further ordered in response to 
	a ranking of the respective cryptocurrencies [crypto]currency types according to a value of each particular [crypto]currency to a total value of the [crypto]currency assets in the listing (([0048] At step 109, the FX Liquidity Provider (LP) 108 streams real-time executable FX rates to the Exchange 102, for instance, via the industry standard Financial Information eXchange (FIX) protocol. In both cases, a particular bid/offer rate is accompanied by a fixed amount of currency for which the bid/offer rate applies. For instance, a FX banks guarantees a USD-SGD bid/offer rate of 1.395/1.405 for USD 1 million. The plurality of bid/offer rates from each of the FX LPs are compiled and the best bid/offer rate is determined. In both schemes, when an updated bid/offer rate is provided, a new best bid/offer rate may be determined.)
	In regards to claim 24, method claim 24 corresponds generally to system claim 7, and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 8-12 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Koh (US20130204765), Hasan (US20170214701) and further in view of Siddique et al (US20160210602) “Siddique”.

Regarding claim 8, neither Koh nor Hasan expressly teaches ‘subsequent to providing the custom web feed’, however, Siddique teaches: The aggregator server of claim 1 further configured to: 	subsequent to providing the custom web feed (e.g. RSS feed) and upon receiving an input  from the computing device indicating a measure of previously viewing or clicking on particular web entries (e.g. subscribing) in the custom web feed relating to a first [cryptocurrency] asset (e.g. entertainment license) held by the user; ([0137] Additionally, the entertainment module 66 features the user model or another virtual character on the user's profile page as an ‘information avatar’ to provide news updates, 
	updating the content of the custom web feed, for subsequent output, to include subsequent web entries relating to the first [cryptocurrency] asset in proportion to the measure for previously viewing or clicking on particular web entries [for the first cryptocurrency] ([0188] . When a user clicks on the ‘try on’ button from the fitting room or wardrobe, a notification is sent to the local application indicating that the user wants to try an apparel item. A callback function is implemented within the local application that listens for such notifications. When a notification is received, the appropriate callback function is invoked. This callback function then queries the portal server or browser for the appropriate parameters and renders the scene.)
Koh does not explicitly teach ‘cryptocurrency’, however, Hasan teaches at least cryptocurrency. ([0360] FIG. 183 shows Cryptographic Digital Economic Exchange (CDEE) 1056 with a variety of Economic Personalities 1058, 1060, 1062 and 1064 managed by the Graphical User Interface (GUI) under the UBEC Platform Interface (UPI). Personality B 1060 Consumes as many resources as possible as long as the profit margin is greater than X. (excess work units can be traded for alternate currencies such as cryptocurrency, fiat currency, precious metals etc.). Personality B is ideal for a node that has been set up specifically to contribute to the infrastructure of the BCHAIN network for profit motives. Personality C 1062 pays for work units via a traded currency (cryptocurrency, fiat currency, precious metals etc.) so that content can be consumed while spending less node resources.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foreign currency trade system of Koh, the updated RSS feed of Siddique to include the crypto or virtual currency of Hasan to provide a fast and safe way to buy and sell cryptocurrencies ahead of the competition. As Hasan states: [0243] FIG. 27 shows intelligent information management, viewing and control. Aggregation 152 uses generic level criteria to 
	In regards to claim 25, method claim 25 corresponds generally to system claim 8, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 9, neither Koh nor Hasan expressly teach ‘subsequent to communicating the custom web feed’, however, Siddique teaches: The aggregator server of claim 1 further configured to: 	
	subsequent to communicating the custom web feed and upon receiving an input from the computing device indicating additional topics of interest for the custom web feed; ([0193] Reference is now made to FIGS. 12B and 12C, where a sample image of a constructed model image 300 and 302 are shown, respectively. The model image window allows the user to inspect the created user model, by analyzing various views of the created model. Various features are provided to the user to allow the user to interact with the created model, and to be able to better view various profiles associated with the model. Features 303, 304, 305 and 306 are depicted as examples. Pressing button 306 presents the user with options to animate the user model or the environment. In an exemplary embodiment, the user may be presented with animation options on the same page or directed to a different page. The user may be presented with specific preset expressions/actions in a menu, for example, to apply on their user model. In an alternate exemplary embodiment, the user may animate their model through text/speech commands or commands expressed via other means. The user may also 
	updating the content of the custom web feed, for subsequent output, to include subsequent web entries relating to the additional topics of interest in addition to the custom web feed containing web articles relating to the listing of [cryptocurrency] assets currently held by the user of the computing device ([0199] Reference is now made to FIG. 34, where a sample virtual model is shown in a customized music video that the user has generated. This figure is shown in exemplary embodiment and it illustrates the different activities the user can engage their virtual model in; the different environments they can choose to put their model in as well as the expression/action animation control they have over their virtual character model. The brand of the digital apparel may appear on the apparel in which case featuring the model on the profile page with the apparel on would serve as brand advertisement for that apparel.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foreign currency trade system of Koh, the updated RSS feed of Siddique to include the crypto or virtual currency of Hasan to provide a fast and safe way to buy and sell cryptocurrencies ahead of the competition. As Hasan states: [0243] FIG. 27 shows intelligent information management, viewing and control. Aggregation 152 uses generic level criteria to filter out unimportant and redundant information, whilst merging and tagging streams of information from multiple platforms. Configuration & Deployment Service 153 is an interface for deploying new enterprise assets (computers, laptops, mobile phones) with the correct security configuration and connectivity setup. Every type of data is either correlated to a threat (which adds verbosity) or is removed. Correlations are made inter-platform to mature the security analysis.
	In regards to claim 26, method claim 26 corresponds generally to system claim 9, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 10, neither Koh nor Hasan expressly teach ‘additional topics’, however, Siddique teaches: The aggregator server of claim 9, wherein 
	the additional topics of interest are provided on a user interface of the computing device in the form of one or more first [cryptocurrency] types not provided in the listing of [cryptocurrency] assets ([0199] Reference is now made to FIG. 34, where a sample virtual model is shown in a customized music video that the user has generated. This figure is shown in exemplary embodiment and it illustrates the different activities the user can engage their virtual model in; the different environments they can choose to put their model in as well as the expression/action animation control they have over their virtual character model. Display window 672 shows the virtual model singing in a recording studio; display window 674 shows the model driving in a sports car while display window 676 shows the model waving and smiling. The user can choose to combine the different scenes/animations/frames to form a music video as depicted in FIG. 34. Another feature is a voice/text/image/video to song/music video conversion. Users can upload audio/video/text to the system and the system generates a song or a music video of the genre that the user selects. As an example, a user can enter text and specify a song style such as ‘country’ or ‘rock’ and other styles. Based on this, the system generates a voice that sings the written text in the specified style. The brand of the digital apparel may appear on the apparel in which case featuring the model on the profile page with the apparel on would serve as brand advertisement for that apparel.
	Examiner notes that one of ordinary skill in the art from reading the reference, would understand that the ‘additional topics of interest’ (products from the brand advertisement) that were not initially provided (samples of what the character model can do) are shown in the reference.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foreign currency trade system of Koh, the updated RSS feed of Siddique to include the crypto or virtual currency of Hasan to provide a fast and safe way to buy and sell cryptocurrencies ahead of the competition. As Hasan states: [0243] FIG. 27 shows intelligent information management, viewing and control. Aggregation 152 uses generic level criteria to filter out unimportant and redundant information, whilst merging and tagging streams of information from multiple platforms. Configuration & Deployment Service 153 is an interface for deploying new enterprise assets (computers, laptops, mobile phones) with the correct security configuration and connectivity setup. Every type of data is either correlated to a threat (which adds verbosity) or is removed. Correlations are made inter-platform to mature the security analysis.
	In regards to claim 27, method claim 27 corresponds generally to system claim 10, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 11, neither Koh nor Hasan expressly teach ‘additional topics’, however, Siddique teaches:  teaches: The aggregator server of claim 1 wherein automatically scanning the content of each item further comprises: 
	determining the scanned content comprises video content or audio content; ([0113] The modeling module 50 also allows the user to view items of apparel that have been displayed upon the user model that has been generated. The user is able to see how items of apparel appear on their respective model, and how such items fit. The module enables photorealistic modeling of apparel permitting life-like simulation (in terms of texture, movement, color, shape, fit etc.) of the apparel. The modeling module 50 is able to determine where certain items of apparel may not fit appropriately, and where alterations may be required. Such a determination is indicated to the user in exemplary embodiment through visual indicators such as, but not limited to, arrows on screen, varying colors, digital effects including transparency/x-ray vision effect where the apparel turns transparent and the user is able to examine fit in the particular region.
	automatically generating a transcript of the video content or the audio content ([0309]  The interviewee and interviewers can view each other simultaneously during the interview session in the display windows in FIG. 53, by using video capture devices at each end and broadcasting the captured content. The interview may involve video and audio content only or it may be aided by speech to text devices that convert audio content to text and display content as in the Transcript' display box FIG. 53. Alternately, text input devices such as a keyboard/mouse may be used to enter text. JARMS sessions may be private or public. These sessions may be saved or loaded or continued or restored. The session content including video content may be played, paused, rewinded, and forwarded.
	and, said step of tagging further comprises: 
	tagging each item to a corresponding at least one [cryptocurrency] identifier based on content in the transcript indicating a degree of relevance to the at least one [cryptocurrency] identifier ([0255] Additionally, the file and folder content may be searched to retrieve relevant files in a keyword search. Users may be provided with the choice of viewing and searching for files according to the standard mode file and folder names or they may opt for using tagged content. This would offer greater control to users in terms of visualizing, managing and using their files and data. Data and files that are tagged provide the user with more flexibility in terms of organizing and accessing data. In exemplary embodiment, a user may tag a photo showing the user as a child with his mom on the beach, with the term ‘childhood memories’. The user may tag the same photo with the phrase ‘My mommy and me’ and ‘beach’. Anytime the user searches for any of the tags, the photo is included in the collection of photos (or album) with the given tag. Thus, a single photo can comprise multiple albums if it is tagged with multiple keywords/phrases.)
	Koh does not explicitly teach ‘cryptocurrency’, however, Hasan teaches at least cryptocurrency. ([0360] FIG. 183 shows Cryptographic Digital Economic Exchange (CDEE) 1056 with a variety of Economic Personalities 1058, 1060, 1062 and 1064 managed by the Graphical User Interface (GUI) under the UBEC Platform Interface (UPI). Personality B 1060 Consumes as many resources as possible as long as the profit margin is greater than X. (excess work units can be traded for alternate currencies such as cryptocurrency, fiat currency, precious metals etc.). Personality B is ideal for a node that has been set up specifically to contribute to the infrastructure of the BCHAIN network for profit motives. Personality C 1062 pays for work units via a traded currency (cryptocurrency, fiat currency, precious metals etc.) so that content can be consumed while spending less node resources.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foreign currency trade system of Koh, the updated RSS feed of Siddique to include the crypto or virtual currency of Hasan to provide a fast and safe way to buy and sell cryptocurrencies ahead of the competition. As Hasan states: [0243] FIG. 27 shows intelligent information management, viewing and control. Aggregation 152 uses generic level criteria to 
	In regards to claim 28, method claim 28 corresponds generally to system claim 11, and recites similar features in system form, and therefore is rejected under the same rationale.
Regarding claim 12, neither Koh nor Hasan expressly teach ‘additional topics’, however, Siddique teaches:  The aggregator server of claim 1 wherein automatically generating a transcript of the video content comprises 
	extracting closed captions (e.g. tags with multiple words/phrases) associated with the video content ([0255] The user may tag the same photo with the phrase ‘My mommy and me’ and ‘beach’. Anytime the user searches for any of the tags, the photo is included in the collection of photos (or album) with the given tag. Thus, a single photo can comprise multiple albums if it is tagged with multiple keywords/phrases.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foreign currency trade system of Koh, the updated RSS feed of Siddique to include the crypto or virtual currency of Hasan to provide a fast and safe way to buy and sell cryptocurrencies ahead of the competition. As Hasan states: [0243] FIG. 27 shows intelligent information management, viewing and control. Aggregation 152 uses generic level criteria to filter out unimportant and redundant information, whilst merging and tagging streams of information from multiple platforms. Configuration & Deployment Service 153 is an interface for deploying new enterprise assets (computers, laptops, mobile phones) with the correct security configuration and connectivity setup. Every type of data is either correlated to a threat 
	In regards to claim 29, method claim 29 corresponds generally to system claim 12, and recites similar features in system form, and therefore is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685